Citation Nr: 0214437	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

In May 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from May 1967 to May 1968.

2. The veteran did not engage in combat with the enemy.

3.  There are no verifiable stressors.

4.  The veteran does not manifest PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
post-traumatic stress disorder.  He claims that he 
encountered numerous stressors while stationed in Vietnam.  
There is questionable evidence in treatment records of PTSD; 
however, the claims file does not provide an objective basis 
upon which to predicate the existence of a stressor.  The 
Board, furthermore, concludes that PTSD is not present.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a stressor 
during service to support the claim for post-traumatic stress 
disorder will vary depending on whether the veteran was 
"engaged in combat with enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1933).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary, providing that the veteran's 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. §  
3.304(d), (f).  However, if it is determined that veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  

In such cases, the record must contain service records or 
other supportive evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).  

The Board observes that 38 C.F.R. § 3.304 recently was 
amended, during the course of this appeal.  For instance, 
deleted from 38 C.F.R. § 3.304(f) is language previously in 
the regulation that expressly recognized that if the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f)(1998); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
changes to the regulation, however, have no impact upon this 
case, and for purposes of this appeal are inconsequential.

In a May 1986 statement, the veteran set forth a number of 
stressors.  The veteran indicated that (1) in May 1967 his 
unit received a mortar attack, (2) in December 1967, while in 
LoNihn, he was involved in a military operation during which 
a comrade was killed, (3) in April 1968, while in Long Giao, 
he was involved in a firefight while walking the perimeter, 
and (4) in August 1967, also while in Long Giao, he observed 
a companion, S, playing with the bodies of three Americans 
who had been killed in action.  

A July 1986 response from the U.S. Army & Joint Services 
Environmental Support Group (ESG) reflects that the 
information provided by the veteran was insufficient to allow 
confirmation of the claimed incidents.  The response from ESG 
reflects that it would be unable to confirm the claimed 
events without information consisting of specific combat 
incidents, including the dates, place, and type of incident 
witnessed, as well as names of close friends in the veteran's 
unit killed or wounded in action.  

The veteran subsequently submitted additional statements.  
Theses statements do not set forth additional detail 
concerning the earlier claimed stressors, such as the name of 
an individual allegedly killed in action.  Instead, they 
indicate in general terms that the veteran engaged in various 
combat activities.  In a March 1994 statement, the veteran 
claimed to have participated in ambush patrols from October 
1967 to January 1968, in what the veteran described as 
Operation Triangle.  In an October 1995 statement, the 
veteran indicated that he manned the perimeter and engaged in 
skirmishes during which many of his friends died.  In a 
statement set forth in a VA Form 9 received in January 1997, 
the veteran indicated that he participated in ambush patrols 
and that many of his friends were killed and wounded.   

In addition, the veteran submitted two letters, dated in 
January 1996, from individuals who claimed to have served in 
Vietnam, as part of the 11th Armored Calvary Division.  Those 
individuals indicated that the veteran, although he was 
assigned as a supply specialist, engaged in combat operations 
described as assaults, ambushes and search and destroy 
missions.  According to one witness, he and the veteran 
encountered enemy personnel and engaged in firefights that 
resulted in many casualties.  

The veteran does not contend that he received injuries in 
combat, and service medical records do not document combat 
injuries.  The veteran's DD-214, which describes the 
veteran's specialty of that as a supply clerk, fails to 
document awards related to participation in combat.  

According to personnel records, while in active service, the 
veteran served in Vietnam from May 1967 to May 1968.  In May 
1967, he worked as a flood light operator and was attached to 
the 185th Maintenance Battalion.  From May 1967 to May 1968 
he worked as a supply handler and was assigned to the 506th 
Service and Supply Company.  

In January 2001, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) provided available unit histories 
and operational reports-lessons learned.  That information 
reflects that during the period from May 1967 to July 1967, 
the Logistical Support Activity, Long Giao, provided direct 
supply and service and maintenance support to the 11th 
Armored Calvary Regiment and supported operation Paddington.  
The 506th Supply and Service Company at Long Giao was 
responsible for supporting combat units.  

During the period from August 1967 to October 1967, the 506th 
Supply and Service Company participated in the 11th Armored 
Calvary Regiment's ambush patrols outside the base camp.  
From November 1967 to January 1968, the 506th Supply and 
Service Company continued to provide support supply and 
service to the 11th Armored Calvary Regiment and other units 
in the vicinity of Long Giao.  In January 1968, Katum 
received mortar fire, resulting in one American killed in 
action and 25 Americans wounded in action.  

The information before the Board provides no objective basis 
upon which to conclude that the veteran engaged in combat 
with the enemy.  The veteran's DD-214 and service department 
records, for instance, fail to reflect that the veteran 
participated in combat.  Although a unit history reflects 
that the 506th participated, at least at one point, in ambush 
patrols, it fails to reflect that members of the 506th 
sustained casualties as a result, or that its members 
otherwise participated in actual combat.  

Furthermore, the veteran's stressors, notwithstanding 
requests for more specific information, remain vague.  The 
veteran has not provided the names of individuals killed or 
injured.  The statements submitted by witnesses in support of 
the veteran are also notable for their lack of detail.  

Information received from USASCRUR document a casualty in 
January 1968 in Katum.  However, the veteran's claimed 
stressors do not reference Katum, although a map submitted by 
the veteran highlights Katum as an area where the veteran 
served, and do not reference a casualty witnessed in January 
1968.  Information received from government sources, such as 
ESG/USASCRUR, fail to verify the veteran's claimed stressors, 
and given the paucity of more specific information from the 
veteran, there is no mechanism by which to verify the 
veteran's claimed stressors.  

The Board must conclude, therefore, that the veteran did not 
engage in combat with the enemy.  The Board further concludes 
that there are no verifiable stressors.  As such, service 
connection for PTSD is unwarranted.  

In addition, the weight of the evidence refects that the 
veteran does not suffer from PTSD.  In October 1969, the 
diagnosis was anxiety reaction, as it was in April 1980.  In 
December 1983, a physician set forth a diagnosis of 
schizophrenia, undifferentiated type, with instructions to 
rule out PTSD.  A January 1984 discharge report sets forth a 
diagnosis of PTSD.  A November 1984 VA examination report 
sets forth an Axis I diagnosis, however, of only "Features 
of a Post-Traumatic Stress Disorder."  More recently, a July 
1994 VA examination resulted in an Axis I diagnosis of 
anxiety disorder.  

The most recent VA examination suggests that the veteran does 
not manifest PTSD.  The July 1994 examination report is the 
most recent examination documented in the claims file, and, 
therefore, as to the nature of any current disorder, it is 
more probative than other reports also contained in the 
claims file.  Earlier evidence, furthermore, does not 
consistently set forth a diagnosis of PTSD, and the July 1994 
diagnosis, is consistent with diagnoses set forth in 1969 and 
1980.  The Board finds, therefore, that the preponderance of 
the evidence reflects that the veteran does not currently 
suffer from PTSD.  In the absence of both a verified stressor 
and the presence of PTSD, the veteran's claim must be denied.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case, and by a March 2002 letter, of the 
type of evidence needed to substantiate his claim.  
Furthermore, VA has obtained all existing pertinent evidence 
identified by the appellant.  

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

